Citation Nr: 0726758	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for actinic keratosis 
with seborrheic keratosis with a history of acne vulgaris, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for reduced visual 
acuity of the right eye, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for basal cell cancer 
of the eyelid with tear duct injury, currently evaluated as 
10 percent disabling.

4.  Entitlement to an earlier effective date for the grant of 
a higher evaluation for actinic keratosis and service 
connection for cancer of the eyelid with tear duct injury.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and June 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In March 2006 the veteran requested a hearing before a 
Decision Review Officer.  However, the veteran failed to 
report for the scheduled hearing in April 2006.  
Subsequently, the veteran provided testimony at a hearing 
before the undersigned in April 2007.  At that hearing the 
veteran submitted additional evidence along with a waiver of 
RO review of that evidence.

The Board further notes that the veteran's appeal has been 
advanced on the Board's docket by reason of his advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In a letter received from the veteran in March 2006 the 
veteran stated that he wished to withdraw all of his claims, 
except for his claim for entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim for an 
increased rating for actinic keratosis with seborrheic 
keratosis with a history of acne vulgaris, with respect to 
the claim for an increased rating for reduced visual acuity 
of the right eye, with respect to the claim for an increased 
rating for basal cell cancer of the eyelid with tear duct 
injury, and with respect to the claim for an earlier 
effective date for an increased evaluation for actinic 
keratosis and service connection for cancer of the eyelid 
with tear duct injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In a 
March 2006 letter the veteran withdrew his appeal with 
respect to the claim for an increased rating for actinic 
keratosis with seborrheic keratosis with a history of acne 
vulgaris, with respect to the claim for an increased rating 
for reduced visual acuity of the right eye, with respect to 
the claim for an increased rating for basal cell cancer of 
the eyelid with tear duct injury, and with respect to the 
claim for an earlier effective date for an increased 
evaluation for actinic keratosis and service connection for 
cancer of the eyelid with tear duct injury.  Accordingly, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these claims, and the 
Board does not have jurisdiction to review the appeal for 
these claims.


ORDER

The claim of entitlement to an increased rating for actinic 
keratosis with seborrheic keratosis with a history of acne 
vulgaris, currently evaluated as 60 percent disabling, is 
dismissed.

The claim of entitlement to an increased rating for reduced 
visual acuity of the right eye, currently evaluated as 10 
percent disabling, is dismissed.

The claim of entitlement to an increased rating for basal 
cell cancer of the eyelid with tear duct injury, currently 
evaluated as 10 percent disabling, is dismissed.

The claim of entitlement to an earlier effective date for the 
grant of a higher evaluation for actinic keratosis and 
service connection for cancer of the eyelid with tear duct 
injury, is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
November 2005 VCAA notice sent to the veteran regarding his 
claim for TDIU does not provide any description of the 
information and evidence necessary to substantiate a claim 
for TDIU.  The veteran must be sent the required notice.

The Board also notes that neither the October 2005 statement 
of the case, nor the December 2005 supplemental statement of 
the case provides the veteran with the laws and regulations 
regarding TDIU.  The veteran must be sent a supplemental 
statement of the case which provides the veteran a summary of 
the pertinent laws and regulations.  See 38 C.F.R. § 19.29(b) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a total rating based upon 
individual unemployability due to 
service-connected disability (TDIU).  
This letter should also provide as an 
explanation as to the information or 
evidence needed to assign an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the December 2005 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond.  The supplemental statement 
of the case must include all pertinent 
laws and regulations, including 38 C.F.R. 
§§ 3.340, 3.341, and 4.16.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


